DATED 21 DECEMBER 2010



 

 

ASSET PURCHASE AGREEMENT



 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



1

DEFINITIONS AND INTERPRETATION

1

2

AGREEMENT TO SELL THE ASSETS

3

3

CONSIDERATION

3

4

INITIAL COMPLETION AND FINAL COMPLETION

4

5

THE WARRANTIES

5

6

CONSUMPTION TAX

5

7

CONFIDENTIAL INFORMATION

6

8

ENTIRE AGREEMENT

6

9

EFFECT OF COMPLETION

6

10

FURTHER ASSURANCES AND POST-COMPLETION MATTERS

7

11

WAIVERS, SEVERANCE AND SET-OFF

7

12

NOTICES

7

13

ASSIGNMENT

8

14

COSTS AND EXPENSES

8

15

TAXES

8

16

COUNTERPARTS

8

17

VARIATION

8

18

COMPLIANCE WITH RELEVANT LAW

8

19

LAW

8





--------------------------------------------------------------------------------



THISCONTIBUTION AND SUBSCRIPTION AGREEMENT

is made on 21 December 2010





BETWEEN:

(1) QSPAN TECHNOLOGIES LTD., (incorporated in the British Virgin Islands with
company number 1518093), with registered address at Mill Mall Tower, 2nd Floor
Wickhams Cay 1, P.O. Box 4406 Road Town, Tortola, British Virgin Islands
("Seller"); and



(2) TELUPAY PLC,

(incorporated in Jersey with company number 105127), whose registered office is
at 1st Floor, 17 Esplanade, St. Helier, Jersey JE2 3QA, Channel Islands
("Buyer").



 

 

IT IS AGREED

as follows:





 

 

1

     Definitions and Interpretation





1.1

     In this Agreement, including the Recitals and the Schedules:



"Assets"

means all of the assets and rights hereby agreed to be sold as more particularly
set out in Schedule 1.



"Business Day"

means a day other than a Saturday or Sunday on which banks are ordinarily open
for the transaction of normal banking business in Jersey and the Philippines.



"Completion"

means completion of the Initial Completion and the Final Completion.



"Compliance Documents"

means information, documents and completed forms relating to proof of identity
and compliance with applicable money laundering legislation, as may be required
by the Buyer, and that have been, where requested by the Buyer, duly certified
by a third-party professional person (including, without limitation, contact
details, passports, utility bills, bank statements, personal letters of
reference, trust agreements or deeds, constitutional documents of companies and
completed compliance questionnaires provided by the Buyer).



"Confidential Information"

means all confidential information relating to the Assets.



"Consideration Shares"

means 34,917,845 ordinary shares of L 0.01 each in the capital of the Buyer
issued initially as fully unpaid and subject to a call, some or all of which may
be fully paid for value or forfeit in such number that equates with the agreed
Final Consideration pursuant to the terms of this Agreement (each ordinary
shares to be paid at par value).



"Consumption Tax"

means any applicable form of consumption or other sales or turnover Tax.



"Contractor"

means each of the persons whose names are set out in Schedule 5 (persons who
were responsible for inception, operating and maintaining the Assets).



"Contractor Agreement"

means the contractor agreement in the form set out in Schedule 6, which each of
the persons whose names are set out in Schedule 5 (persons who were responsible
for inception, operating and maintaining the Assets).



"Due Diligence Reports"

means the completed reports set out in Schedule 4.



"Encumbrance"

means any mortgage, charge, rent-charge, pledge, lien, option, restriction,
right of first refusal, right of pre-emption, claim, right, interest or
preference granted to any third party or any other encumbrance or security
interest of any kind (including, without limitation, a retention of title
arrangement) having a similar effect to any of them (or an agreement or
commitment to create of any of them).





--------------------------------------------------------------------------------



"Final Completion"

means completion by the parties of their respective obligations under Clause
4.3.



"Final Completion Date"

means a date agreed between the parties, that is between the third and tenth day
after the issue of all the Due Diligence Reports.



"Final Consideration"

has the meaning given in Clause 4.3(a).



"Initial Consideration"

means L 349,178.45.



"Software"

means the software listed in paragraphs (A) and (B) of Schedule 1.



"Tax"

means:



(a)

   all forms of tax, levy, duty, charge, impost, withholding or other amount
whenever created or imposed and whether in Jersey or elsewhere, payable to or
imposed by any Taxation authority; and



(b)

   all charges, interest, penalties and fines incidental or relating to any
Taxation falling within (a) above or which arise as a result of the failure to
pay any Taxation on the due date or to comply with any obligation relating to
Taxation.



"Warranties"

means the warranties and representations set out in Schedule 2.



1.2

   In this Agreement:



(a) reference to:

(1)

   any statute or statutory provision includes a reference to that statute or
statutory provision as from time to time consolidated, modified, re- enacted or
replaced by any statute or statutory provision and to any subordinate
legislation made under the relevant statute except to the extent that any such
consolidation, modification or re-enactment coming into force after the date of
this Agreement would increase or extend the liability of any party under this
Agreement;



(2)

 the singular includes the plural and vice versa;



(3)

   a clause or schedule are to a Clause of, or a Schedule to, this Agreement,
references to this Agreement include its Schedules and references to a paragraph
are to a paragraph of a Schedule to this Agreement;



(4)

   any gender includes other genders;



(5)

   a person includes all forms of legal entity including an individual, company,
body corporate (wherever incorporated or established or carrying on business),
unincorporated association, governmental entity and a partnership;



(6)

   time of day are to Jersey time unless otherwise stated;



(7)

   a party or the parties means a party or the parties to this Agreement;



(8)

   a party includes its successors in title and permitted assigns; and



(9)

    this Agreement or to any agreement or document referred to in this Agreement
shall be construed as a reference to such agreement or document as amended,
varied, modified, supplemented, restated, novated or replaced from time to time.





--------------------------------------------------------------------------------



(b)

   the words "include", "including" and "in particular" are to be construed as
being by way of illustration or emphasis only and are not to be construed so as
to limit the generality of any words preceding them;



(c)

   the words "other" and "otherwise" are not to be construed as being limited by
any words preceding them;



(d)

   the headings to Clauses, Schedules and paragraphs are to be ignored in
construing this Agreement; and



(e)

   unless provided otherwise, where an indemnity is given by one party to the
other party under this Agreement, such indemnity is given as a full indemnity
without limit in respect of any action, proceedings, claim, demand or other
legal recourse brought against the party to whom such indemnity is given and
against every liability, damage, loss, compensation, award (including any
tribunal award), cost, expense, charge, fine, penalty or outgoing suffered or
incurred by such indemnified party in respect of the subject matter in relation
to which such indemnity is given to it.





2   Agreement to sell the Assets

2.1

   The Seller shall sell to the Buyer, and the Buyer (relying on the
representations, warranties, undertakings and indemnities contained in this
Agreement) shall buy from the Seller, the Assets.



2.2

   The Seller shall sell the Assets free from all Encumbrances and with full
legal and beneficial title.



2.3

   Every instrument of transfer of the Assets entered into pursuant to this
Agreement shall be deemed to include expressly and be made subject to the
provisions of Clause



2.2 and all other provisions of this Agreement which affect the interpretation
of Clause

2.2.

2.4

   Title to and legal and beneficial ownership of:



(a)

   the Assets which are capable of transfer by delivery shall pass on their
delivery and such delivery shall be deemed to take place on their being made
available by the Seller for collection at Initial Completion in accordance with
Clause 4; and



(b)

   all other Assets shall pass at Initial Completion.



2.5

   The risk in respect of the Assets shall pass to the Buyer as from the time
when title to them passes.



2.6

   The Assets shall as from Initial Completion (pending any necessary legal
assignment or assurance of them) be held by the Seller on trust for the Buyer
absolutely and the Seller shall exercise all rights in respect of them for and
on behalf of the Buyer and as the Buyer may reasonably request.





3

   Consideration



3.1

   The consideration for the sale of the Assets shall be:



(a)

   the Initial Consideration as amended to the Final Consideration; and



(b)

   entry into by the Buyer or the Buyer procuring the entry into by one of its
group of companies, of a Contractor Agreement with each Contractor (which
guarantees each Contractor a period of contractorship with the Buyer or a



member of the Buyer's group of companies, for a period of time that is the
greater of (i) one year after the Buyer's has completed its first initial public
offering; and (ii) three years from the date of this agreement, with a
contractor's fee per annum that is equivalent to the remuneration each such
Contractor currently has as an employee of the Seller or the Seller's agent who
created the Asset.





--------------------------------------------------------------------------------





4

   Initial Completion and Final Completion





4.1

   Initial Completion





(a)   Initial Completion shall take place at the registered office of the Buyer
immediately following the execution of this Agreement when all (but not part
only, unless the parties so agree) of the following business shall be
transacted:



(1)   the Seller shall:



(A)  prepare and make available for collection at the registered office of the
Buyer, such of the Assets as are transferable by delivery;



(B)  deliver to the Buyer duly executed assignments, transfers or other
assurances of and otherwise vest in the Buyer such of the Assets as are not
transferable by delivery (in the form set out in Schedule 3); and



(C)  deliver to the Buyer all documents of title or other records establishing
title to the Assets (or any of them) and all other documents, records, data and
things relating in any way to any of the Assets, including all source code,
media (electronic or otherwise), manuals, instructions, warranties, certificates
(including any certificate of conformity) or other documents related to the
Assets and/or their use;



(2)  each party shall supply to the other a copy (certified as true by its
secretary or a director) of the resolutions of its directors authorising the
execution and delivery of, and the performance by it of its obligations under,
this Agreement and such other documents relating to this Agreement as are to be
entered into by it;



(3)  the Buyer shall allot and issue to the Seller the Consideration Shares as
fully unpaid but subject to a call for settlement of the nominal par value of
such shares, which can only be settled by the Final Consideration, provided that
any obligation to allot and issue the Consideration Share to the Seller shall be
conditional upon the Buyer having first received, in a form satisfactory to it
(acting reasonably), such Compliance Documents relating to the Seller as the
Buyer may request, and if applicable relating to the ultimate beneficial owner
of such Consideration Shares; and



4.2   The Seller undertakes to the Buyer, that as soon as possible after the
Initial Completion, it shall procure the expeditious issue and delivery of the
Due Diligence Reports to the Buyer.



4.3    Final Completion



(a)   On the Final Completion Date, the parties shall meet, review and discuss
the

Due Diligence Reports, and if there are any adverse circumstances set out in

such reports to agree in good faith, the reduction in the relative value of the

Assets so that the Final Consideration can be agreed as follows:



--------------------------------------------------------------------------------



A-B=C

Where:



A is the Initial Consideration



B is the reduction in value of the Assets



C is the Final Consideration



(b)   On determination of the Final Consideration, the parties shall procure
that the number of Consideration Shares that equate with the paid up value of
the Final Consideration shall be deemed to have been fully paid up as the
outstanding call on the nominal par value of such shares, with the balance of
such Consideration Shares to be deemed forfeit for failure to settle the call on
the nominal par value of such shares in accordance with the Buyer's articles of
association.



(c)   The parties agree that the Final Consideration cannot and shall not be
more than the Initial Consideration.



5     The Warranties



5.1     The Seller warrants and represents to the Buyer (for itself and as
trustee for its successors in title) that each of the Warranties is true and
accurate.



5.2     In each Warranty, where any statement is qualified as being made "so far
as the Seller is aware" or any similar expression, it has been so qualified
after due and careful enquiries by the Seller and the Seller has used all
reasonable endeavours to ensure that all information given, referred to or
reflected in that statement is accurate.



5.3      Each of the paragraphs in Schedule 2 shall be construed as a separate
and independent warranty, and representation, and shall not be limited by
reference to any other paragraph in Schedule 2 or by any other provision of this
Agreement and the Buyer shall have a separate claim and right of action in
respect of every breach of a Warranty.



5.4     The Warranties shall not in any respect be extinguished or affected by
Completion.



5.5     The Buyer shall be entitled to make a claim under this Agreement after
Completion, whether or not the Buyer and/or any of its agents and/or any of its
advisers had knowledge (whether actual, constructive or implied) of the matter
giving rise to the claim or right before Completion and the Buyer's right or
ability to make any such claim shall not be affected or limited, and the amount
recoverable shall not be reduced, on the grounds that the Buyer and/or its
agents and/or its advisers may, before Completion, have had actual, constructive
or implied knowledge of the matter giving rise to the claim.



6     Consumption Tax



6.1     All payments to be made pursuant to this Agreement shall (save where
otherwise specifically stated) be taken to be inclusive of Consumption Tax (if
applicable).

7      Confidential Information



7.1     The Seller undertakes with the Buyer that all Confidential Information
has been, and will be, kept secret and confidential and it will not, directly or
indirectly, alone or with, through or as any manager, adviser, consultant,
partner, employee or agent for any person, use, whether on its own behalf or on
behalf of any third party, or divulge to any third party, any Confidential
Information.



--------------------------------------------------------------------------------



7.2     The Seller undertakes that it has, prior to the date of this Agreement:



(a)     separated the Confidential Information from its other confidential
information, in anticipation of the transfer of the Confidential Information to
the Buyer at Completion, and in order that it can comply with the provisions of
Clauses

7.2(b) and 7.2(c);



(b)      destroyed all copies, reproductions or extracts of Confidential
Information or any part of the same and all notes, analyses, compilations,
studies, memoranda and other documents containing or reflecting or generated
from any Confidential Information; and

 

(c)      expunged all Confidential Information from any computer, word processor
or other similar device into which it was programmed.

 

7.3     The restrictions in Clause 7.1 shall not apply:



(a)     in respect of any Confidential Information which is in or enters the
public domain, other than through a breach of the obligations of confidentiality
set out in this Agreement or elsewhere; or



(b)      to the extent that the Seller is required to disclose Confidential
Information by any applicable law, governmental order, decree, regulation,
licence or rule or pursuant to the regulations of any securities exchange or
regulatory or governmental body to which it is subject.



8     Entire Agreement



8.1     This Agreement and all documents to be entered into pursuant to this
Agreement supersede any prior discussions, understandings and agreements between
the parties concerning their subject matter and constitute the entire and only
agreement between the parties and concerning their subject matter.



8.2      Save for the Buyer's right to terminate as a result of material adverse
issues raised in the Due Diligence Reports, no party may rescind or terminate
all or any of this Agreement for breach of contract or for negligent or innocent
misrepresentation or otherwise, provided always that this Clause shall not
exclude or limit any liability or right which arises as a result of any
fraudulent or dishonest act, omission or statement.



9     Effect of Completion



9.1     All provisions of this Agreement shall so far as they are capable of
being performed or observed continue in full force and effect notwithstanding
Completion except in respect of those matters then already performed and
Completion shall not constitute a waiver of any of the Buyer's rights in
relation to this Agreement. All rights and remedies conferred on the Buyer under
this Agreement are cumulative and are additional to, and not exclusive of, any
rights or remedies provided by law or otherwise available at any time to the
Buyer.





--------------------------------------------------------------------------------



10      Further assurances and post-Completion matters



10.1     Notwithstanding Completion, the Seller (at the Seller's cost) shall
execute or, so far as it is able, procure that any necessary third party shall
execute all such documents and/or do or, so far as each is able, procure the
doing of such acts and things as the Buyer shall after Completion reasonably
require to give effect to this Agreement and any documents entered into pursuant
to it and to give to the Buyer the full benefit of the ownership of the Assets
and all the provisions of this Agreement.



 

11     Waivers, severance and set-off



11.1     The rights and remedies of each party to this Agreement are, except
where expressly stated to the contrary, without prejudice to any other rights
and remedies available to it. No neglect, delay or indulgence by any party in
enforcing any provision of this Agreement shall be construed as a waiver and no
single or partial exercise of any rights or remedy of any party under this
Agreement will affect or restrict the further exercise or enforcement of any
such right or remedy.



11.2     The liability of any party to this Agreement may, in whole or in part,
be released, compounded, or compromised, and if the other party shall give time
or indulgence to the person under such liability, this will in no way prejudice
or affect that party's rights against any other person under the same or a
similar liability.



11.3     Each provision of this Agreement is severable and distinct from the
others and, if any provision is, or at any time becomes, to any extent or in any
circumstances invalid, illegal or unenforceable for any reason, that provision
shall to that extent be deemed not to form part of this Agreement but the
validity, legality and enforceability of the remaining parts of this Agreement
shall not be affected or impaired, it being the parties' intention that every
provision of this Agreement shall be and remain valid and enforceable to the
fullest extent permitted by law.



11.4     The Seller shall not be entitled to set off any sum due by it to the
Buyer against any sum due by the Buyer to the Seller under or in relation to
this Agreement, and all such sums shall be paid free and clear of any deductions
save for any which are required by law.



12      Notices



12.1     Where this Agreement provides for the giving of notice or the making of
any other communication, such notice or communication shall not (unless
otherwise expressly provided) be effective unless given or made in writing in
accordance with the following provisions of this Clause 12.



12.2     Any notice or communication to be given or made under or in connection
with this Agreement must be in the English language and may be delivered or sent
by post, fax or email to the postal address, fax number or email address set out
for each party in the respective signature blocks of this Agreement.



12.3     Any notice or other communication so delivered or sent shall be deemed
to have been served at the time when it arrives at the address to which it is
delivered or sent except that if that time is between 5.30 p.m. on a Business
Day and 9.00 a.m. on the next Business Day it shall be deemed to have been
served at 9.00 a.m. on the second of such Business Days.



12.4     Where either party has given notice to the other of any different
postal address, fax number or email address to be used for the purposes of this
Clause 12, then such

different address or number shall be substituted for those set out on the
respective signature blocks.



--------------------------------------------------------------------------------





 

13      Assignment



13.1      Neither of the parties shall be entitled to assign the benefit of any
rights under this Agreement, provided that the benefit of this Agreement
(including the Warranties) shall be freely assignable by the Buyer and, in the
event of any such assignment, all references in this Agreement to the Buyer
shall be deemed to include its assigns.



13.2     This Agreement shall be binding on and shall enure for the benefit of
the successors in title of each party.



14      Costs and expenses



14.1     Each party shall bear all costs incurred by it in connection with the
preparation, negotiation and entry into this Agreement and the documents to be
entered into pursuant to it.



15      Taxes



15.1     The parties each agree to be fully responsible for their respective tax
liabilities, obligations and consequences (including, without limitation,
reporting and payment obligations) arising from the transactions set out in this
Agreement. No party shall have any liability or obligation to the other for the
reporting, calculation, assessment or payment of any taxes, fines or penalties
that may be required of or assessed against any other party.



16      Counterparts



16.1     This Agreement may be executed in any number of counterparts, each of
which when executed shall be an original, but all the counterparts shall
together constitute one and the same instrument.



17      Variation



17.1     No variation of this Agreement shall be effective unless in writing and
signed by or on behalf of each of the parties.



18      Compliance with relevant law



18.1     Both parties will comply with all applicable laws, rules and
regulations in respect of all activities conducted under this Agreement.



19      Law



19.1     This Agreement shall be governed by and construed in accordance with
the laws of

Jersey.



--------------------------------------------------------------------------------



19.2     The parties irrevocably agree that the courts of Jersey are to have
exclusive jurisdiction to settle any disputes which may arise out of or in
connection with this Agreement. The parties hereby irrevocably submit to the
jurisdiction of such courts and waive any objection on the ground of venue or on
the ground that the proceedings have been brought in an inconvenient forum,
provided that this Clause shall be without prejudice to the right to bring
proceedings in any other jurisdiction for the purpose of enforcement or
execution of any judgment or other settlement in any other courts.

The parties have executed and delivered this Agreement on the date set out on
the first page of this

Agreement.



--------------------------------------------------------------------------------



SCHEDULE 1



THE ASSETS



(A)     A computer program particularly described as a mobile banking solution
duly registered and deposited with the Republic of Philippines National
Commission For Culture And The Arts, National Library in Manila with
registration No. N2008-144, which the Seller acquired by a deed of assignment
dated 12 February 2009 made between QSpan Administrative Services Incorporated
(now known as QSpan Technologies Philippines, lnc.)(registered with the
Philippines Securities and Exchange Commission with SEC Registration no.
CS200813635) and the Seller, together with all supporting documentation, manuals
and suitable media on which it is stored or held;



(B)     A computer program with international program copyright registration
certificate number 160812, and program registration number 2010-99-184-005689
named "Mobile Enterprise Solution" created on 31 March 2010 and registered on 7
October 2010 in the name of QSpan Technologies Ltd. of Mill Mall Tower, 2nd
Floor, Wickhams Cay 1, PO Box 4406, Road Town, Tortola, British Virgin Islands,
which is a mobile banking enterprise solution' which is mobile banking
technology for SMS, mobile WAP, GPRS, browser based platforms including the
iPhone and Android applications including banking applications not limited to,
account inquiries, account transfers, P2P fund transfers, bill payments, money
transfers (domestic remittances), mPayments (payments of products and services
made at commercial POS terminals and through mobile merchant accounts),
self-enrollment services, airtime purchases, bill notifications with instant
payment, call-to-action feature, interbank fund transfer transactions, text
alerts, email receipts, history receipts, and favorites. This mobile banking
enterprise solution also includes a comprehensive administration system for the
mobile banking service including, system management, transaction types,
transaction charges, commercial terms configuration, SMS message management,
email message management, service management, user management, user account
settings, lock or unlock user accounts, user accounts, user group profile, bank
branch management, biller management, cell phone load management, settlement
accounts, account profile, MBS information update, search MB account, add own
deposit account fulfilment, remove own deposit account fulfilment, add third
party account fulfilment, remove third party account fulfilment, reactivate MBS
account fulfilment, terminate MBS account fulfilment, PIN change fulfilment, MBS
enrolment, balance inquiry for single account, balance inquiry for all accounts,
fund transfer for own accounts, fund transfer for other accounts, top up phone,
transaction history, transaction history - all, and pay bills; together with all
supporting documentation, manuals and suitable media on which it is stored or
held;



(C)     All intellectual property rights anywhere in the world, including
(without limitation) patents, trade marks, database rights, rights in designs
and copyrights, moral rights, whether or not any of these rights are registered,
and including applications for any such rights in respect of the assets set out
in (A) and (B) above;



(D)      All contracts, licenses and/or instruments entered into by the Seller
in respect of or relating to the assets set out in (A) and (B) above, which have
unperformed obligations due to or rights capable of being enforced by the
Seller, in either case whether present or future, accrued or contingent,
including the underlying royalties, fees or other remuneration due; and



(E)     Each of the Due Diligence Reports in respect of the assets set out in
(A) and (B) above.



--------------------------------------------------------------------------------



SCHEDULE 2



WARRANTIES



1.     Powers and obligations of the Seller



1.1     The Seller has the right, power and authority and has taken all action
necessary to execute and deliver, and to exercise its rights and perform its
obligations under, this Agreement and each document to be executed at or before
Completion.



1.2     This Agreement constitutes, and the other documents to be executed by
the Seller which are to be delivered at Completion will, when executed,
constitute legal, valid and binding obligations of the Seller enforceable in
accordance with their respective terms.



1.3     The execution and delivery of, and the performance of obligations under
and compliance with the provisions of, this Agreement, or any document to be
executed at or before Completion in connection with or pursuant to this
Agreement, by the Seller will not result in:



1.3.1     a breach of, or constitute a default under, any instrument to which
the Seller is a party or by which the Seller is bound; or



1.3.2     a violation of any law or regulation in any jurisdiction having the
force of law or of any order, judgment or decree of any court or governmental
agency or agreement to which the Seller is a party or by which the Seller is
bound; or



1.3.3     any conflict with or a breach under any legal or administrative
requirement relating to any of the Assets; or



1.3.4     the creation or crystallisation of any Encumbrance over any Asset or
in any such

Encumbrance becoming enforceable.



1.4    The Seller has the power and is entitled to sell and transfer the Assets
on the terms set out in this Agreement.



1.5    No consent, authorisation, licence or approval of, or notice to any
governmental, administrative, judicial or regulatory body, authority or
organisation is required to authorise the execution, delivery, validity,
enforceability or admissibility in evidence of this Agreement or the performance
by the Seller of its obligations under this Agreement or will be required as a
consequence of this Agreement.



2.     Compliance with legal requirements



2.1      The Seller is conducting and has at all times conducted its business in
accordance with all applicable legal requirements and licences, consents and
similar matters required in any jurisdiction in connection with the ownership,
possession, occupation or use of any of the Assets.



3.     Ownership, condition and use of the Assets



3.1     All of the Assets are the property of the Seller free from any hire or
hire-purchase agreement or agreement for payment on deferred terms or bill of
sale or lien, Encumbrance or other adverse claim and have at all material times
been and are in the possession of and under the control of the Seller.



3.2     All methods and processes used to collect and/or create the information
contained in the Assets are appropriate and have been performed with due care
and skill by the Seller, and all results have been recorded accurately.



3.3    All methods of data analysis that have been used in producing the
information contained in the Assets are appropriate and have been performed with
due care and skill by the Seller.



--------------------------------------------------------------------------------



4.     Records and documents of title



4.1     The Seller has exclusive ownership of (free of Encumbrance, any lien or
other third party right) and direct control and unrestricted possession of all
documents of title relating to the Assets and all of the source code, records,
systems, data and information held by it or on its behalf which are recorded,
maintained, stored or otherwise wholly or partly dependent on any system
(including, without limitation, any electronic, mechanical or photographic
process whether computerised or not) whether operated by the Seller or not.



5.     Confidential lnformation



5.1     All Confidential Information has and will be provided to the Buyer.



5.2     All of the Confidential Information:



5.2.1     was lawfully created by the Seller or was lawfully obtained from a
third party; and



5.2.2     has not been disclosed to any third party (save for the employees of
the Seller who were and remain under the duty of confidence) and the Seller is
not under any obligation to disclose the Confidential Information to any third
party.



5.3     No third party is making or has made any unauthorised use of any
Confidential Information.



5.4     All reasonable security measures (including, without limitation,
entering into appropriate confidentiality and non-disclosure agreements with all
officers, directors, employees and consultants and any other persons with access
to the Confidential Information) to protect the secrecy, confidentiality and
value of Confidential Information have been taken by the Seller.



6.     Intellectual Property



6.1     All intellectual property rights relating to the Assets:



6.1.1     are legally and beneficially owned by the Seller;



6.1.2     are valid, subsisting and enforceable and no act or omission has been
done or not been done which may cause them to cease to be valid, subsisting and
enforceable;



6.1.3     are not subject to any claim or opposition from any person as to
title, validity, enforceability, or otherwise;



6.1.4     are free from any licence, Encumbrance, restriction on use or
exploitation, option to buy or sell, or disclosure obligation; and



6.1.5     will, with effect from Completion, be transferred to the Buyer under
this Agreement and will be available for use by the Buyer free of charge and
free from and clear of any Encumbrances.



6.2     So far as the Seller is aware there are no grounds on which any
registration or application for registration in respect of any such rights may
be challenged, refused, forfeited or modified.



6.3     No third party has infringed or is infringing any intellectual property
rights relating to the

Assets.



7.     Litigation and Insolvency



7.1     There is no outstanding judgment, order, decree, arbitral award or
decision of any court, tribunal, arbitrator or governmental agency against the
Seller or any person for whose acts the Seller is or may be vicariously liable
in connection with any of the Assets.



7.2      Neither the Seller nor any officer or employee of the Seller is a party
to any subsisting undertaking given to any court or third party arising out of
any litigation, arbitration, prosecution or other legal proceedings or in any
proceedings or hearings before any statutory or Governmental body, department,
board or agency, relating to any of the Assets.



--------------------------------------------------------------------------------



7.3     No action has been taken or is proposed to be taken against any of the
Assets in consequence wholly or partly of indebtedness owing by the Seller and
no attachment, sequestration, distress, execution or other process has been
levied or threatened in respect of any of the Assets.



8.     Accuracy and adequacy of information supplied and the Due Diligence
Reports



8.1     All information relating to the Assets in the Due Diligence Reports and
disclosed during the due diligence process by the Seller or any of the
directors, officers or professional or financial advisers of the Seller to any
of the directors, officers or professional or financial advisers of the Buyer is
true and accurate in all material respects and is not misleading because of any
omission or ambiguity or for any other reason.



8.2     All information relating to the Assets which is known or which would on
reasonable enquiry be known to the Seller and which would materially affect an
arm's length buyer of any of the Assets (whether as to the decision to proceed
or the consideration to be paid or satisfied or otherwise) has been disclosed to
the Buyer.





--------------------------------------------------------------------------------





SCHEDULE 3



 

ASSIGNMENT, TRANSFER AND ACCEPTANCE OF ASSETS

 



--------------------------------------------------------------------------------





SCHEDULE 4



 

DUE DILIGENCE REPORTS

 

 

1.     A report in writing from Fortun Narvasa Salazar (an independent law firm
in the Philippines) addressed to the Buyer and its group of companies,
confirming that:



1.1.1     all documentation and transactions between the Seller and Qspan
Technologies Philippines Inc. is legal, valid and binding under each such
documents governing law; and



1.1.2     the intellectual property registrations of the Seller's mobile banking
enterprise solution (as set out in paragraph (B) of Schedule 1) have commenced
and appropriate applications have been submitted by Kim, Choi and Lim (an
independent law firm in Korea) for such copyright registration.



2.     An information technology audit in writing, in respect of the Software
and the Assets generally, conducted by an independent auditor, addressed to the
Buyer and its group of companies, comprising of:



2.1.1     software design;



2.1.2     software coding;



2.1.3     source code control;



2.1.4     code reviews;



2.1.5     change management;



2.1.6     configuration management;



2.1.7     testing;



2.1.8     release management;



2.1.9     product integration;



2.1.10   vulnerability assessment and penetration testing;



2.1.11   confirmation that the all versions of the Software together with its
related supporting documentation are housed in a suitably safe and secure
depository in Jersey (Channel Islands) and such Software is complete and fully
operational;



2.1.12   general information technology due diligence and any recommendations in
respect of the Software; and



2.1.13   information technology assessment in relation to the business processes
and operations in relation to revenue generation from the use of the Assets and
any recommendations.



--------------------------------------------------------------------------------



SCHEDULE 5



Contractors



1.  Adrian C Ansell -Co-founder and architect



2.  Percy Hernandez- Co-founder and architect



3.  Adrian Ocampo - Original team



4.  Glenn Losentes - Original team



5.  Percy De Leon - Original team



6.  Kim Albarico - Original team



7.  Aljo Fabre -Original team



8.  Andy Bailon - Original team



9.  Marion Portugal - Original team



 



--------------------------------------------------------------------------------





SCHEDULE 6



Form of Contractors Agreement



 



--------------------------------------------------------------------------------





SIGNATORIES

 

 

SIGNED by
for and on behalf of
QSPAN TECHNOLOGIES LTD._/s/ Stephen Fowler_______

 

 

Address: c/o 6th Floor King's Court 2 Bldg
               2129 Chino Roce Ave Cor Dela Rosa St Philippines


Fax:___________________



E-Mail steve@telupay.com



 

SIGNED by
for and on behalf of
TELUPAY PLC /s/ Frederick Deacon__________________



Address:c/o 17 The Esplanade, St Helier, Jersey
Fax: 00 44 1534 887081



E-Mail Frederick@whitmill.com